Citation Nr: 1102330	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-29 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for arthritis of 
multiple joints, including the knees, hips, hands, and spine. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1940 to July 1945 and from May 1946 to November 1947.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

On his Form 9, Substantive Appeal, the Veteran requested a 
hearing before a Veterans Law Judge.  Prior to the scheduling of 
this hearing, however, the Veteran properly withdrew his request 
for such hearing.  The Veteran's hearing request has therefore 
been deemed withdrawn.  38 C.F.R. § 20.704 (2010). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for arthritis was initially denied in an 
unappealed April 1950 rating decision.  

2.  In a March 2005 rating decision, the RO declined to reopen 
the Veteran's claim for entitlement to service connection for 
arthritis of multiple joints, including the knees, hips, hands, 
and spine, and the Veteran did not timely file a substantive 
appeal of this decision.

3.  The evidence received since the March 2005 rating decision 
that denied service connection for arthritis of multiple joints, 
including the knees, hips, hands, and spine, by itself or in 
conjunction with previously considered evidence, is not new and 
material and does not relate to unestablished facts necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the Veteran's 
claim for entitlement to service connection for arthritis of 
multiple joints, including the knees, hips, hands, and spine, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2004).

2.  New and material evidence has not been received sufficient to 
reopen the claim of service connection for arthritis of multiple 
joints, including the knees, hips, hands, and spine.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

      A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, and 
any medical or lay evidence, necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(b) (2010).  Proper notice from VA must inform the veteran 
of any information and evidence not of record that (1) is 
necessary to substantiate the claim; (2) VA will seek to provide; 
and (3) the veteran is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice requirements discussed 
above apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additional VCAA notice requirements apply in the context of a 
veteran's request to reopen a previously and finally denied 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
provide notice that describes the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial. 

The Board finds that VA's VCAA notification duties have been met.  
The Veteran filed a claim to reopen the claim of entitlement to 
service connection for arthritis in June 2008.  Also in June 
2008, prior to the initial rating decision on the Veteran's claim 
to reopen, the RO furnished a letter to the Veteran addressing 
all pertinent notice elements described above.  This June 2008 
VCAA letter advised the Veteran that in order to reopen the claim 
for an arthritis disability, he had to submit new and material 
evidence demonstrating that his claimed condition was incurred 
during service.  The June 2008 letter additionally addressed the 
Dingess elements described above.  

Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.  Neither the Veteran nor his 
representative has argued otherwise.

      B.  Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This duty includes helping the Veteran 
to procure service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's statutory duty to assist the veteran in the development of a 
previously finally denied claim does not attach until the claim 
has been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In this case, the Veteran's service treatment records have been 
obtained.  With respect to post-service clinical records, the 
record reveals substantial efforts by the RO to obtain all 
relevant private clinical records identified by the Veteran.  It 
appears that all relevant, available records have been obtained.  
The Veteran has neither submitted nor identified any additional 
post-service VA or private clinical records pertaining to his 
claim and none is evident from a review of the record.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Board has determined that new and material evidence has not 
been received to reopen the claim of service connection for 
arthritis.  Thus, no examination is necessary.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2010) (stating that the duty to provide a VA 
medical examination applies only if new and material evidence is 
presented or secured).

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal departments or 
agencies.  When there has been a determination that the veteran 
is entitled to Social Security Administration (SSA) benefits, the 
records concerning that decision are often needed by VA for 
evaluation of pending claims and must be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  In the instant case, the 
RO provided the Veteran and his representative with notice of the 
unavailability of SSA records in a September 2008 letter sent 
prior to the October 2008 adjudication of the Veteran's claim.  
See 38 C.F.R.          § 19.31 (2010); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO's September 2008 letter noted (a) the 
specific records it was unable to obtain; (b) the efforts that it 
made to obtain those records; (c) further actions to be taken 
with respect to the claim; and (d) that the Veteran is 
responsible for providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

For the reasons set forth above, the Board finds that VA has 
fulfilled its VCAA duties to the Veteran as they pertain to the 
claim decided herein.  No further notification or development 
action is necessary on the issue now being decided.  Neither the 
Veteran nor his representative has argued otherwise.

II.  Analysis

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  A finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For the purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that 
when determining whether evidence is new and material, the 
credibility of newly presented evidence is to be presumed unless 
the evidence is inherently incredible or beyond the competence of 
a witness). 

VA grants service connection for compensation purposes for a 
disabilities resulting from disease or personal injury incurred 
in the line of duty or for aggravation of pre-existing injuries 
in the active military, naval, or air service.  See 38 U.S.C.A.      
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

In the instant case, the Veteran's initial claim of entitlement 
to service connection for arthritis was denied by an RO rating 
decision dated April 1950.  The RO denied the Veteran's claim 
because the evidence did not demonstrate that the Veteran's 
arthritis was incurred in or aggravated by his active service.  
The evidence under consideration at the time of this rating 
decision consisted of the Veteran's service treatment records, 
lay statements from B.Y. and H.G., and a letter from Dr. R.A.  
There was no appeal of this decision, and the RO's decision 
became final.  See 38 U.S.C. § 709 (1946).  

After additional medical evidence was submitted, the Veteran's 
request to reopen the claim for service connection for arthritis 
was denied in August 1960 because the evidence did not show that 
arthritis manifested in service or within the required time from 
service discharge.  That decision was upheld by the Board in May 
1962.  That decision became final.  See 38 U.S.C. § 4004(b) 
(1958); 38 C.F.R. § 19.5 (1956).

Since the time of that decision, the Veteran filed additional 
claims to reopen his claim of entitlement to service connection 
for arthritis.  The Veteran's claim was denied in rating 
decisions dated January 1998, October 1985, and March 2005, each 
because the record failed to demonstrate that the Veteran's 
arthritis manifested itself in service or within one year of 
service discharge.  

Prior to the October 2008 rating decision on appeal in the 
instant case, as noted above, the most recent final decision 
occurred in the rating decision dated March 2005.  In that 
decision, the RO declined to reopen the Veteran's claim of 
entitlement to service connection for arthritis due to a lack of 
new and material evidence, because the evidence of record did not 
demonstrate that the Veteran's arthritis manifested itself in 
service or within one year of service discharge.  In that 
decision, the RO considered medical evidence from Dr. C.C. and a 
lay statement from the Veteran indicating that he was treated by 
Dr. A.P. for arthritis in 1948.  The RO noted in its denial that 
the medical evidence from Dr. C.C. merely demonstrated that the 
Veteran had a knee replacement, and that Dr. A.P.'s statement was 
taken into consideration in the original rating decision.

The Veteran subsequently filed a timely Notice of Disagreement 
and was afforded a Statement of the Case.  The Veteran did not 
timely file a formal appeal, and the March 2005 decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.     § 20.302, 
20.1103 (2005).

The Board must now determine if new and material evidence has 
been submitted since the time of the March 2005 final decision.  
See 38 U.S.C.A. § 5108 (West 2002).  Evidence received since the 
March 2005 final denial includes the Veteran's lay statements and 
medical treatment records from the Veteran's private physicians: 
records dated 2004 from Dr. C.C., records dated 2000 through 2007 
from Dr. R.P., and records dated 2009 and 2010 from Dr. K.C.  
These medical records clearly demonstrate that the Veteran 
suffers from osteoarthritis of the knees, hips, and spine, and 
that he underwent bilateral hip replacements.

The Board notes that while this evidence is new-it had not been 
previously reviewed-the evidence is not material because it does 
not relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, the new evidence fails to 
demonstrate that the Veteran's arthritis disability was incurred 
in or aggravated by the Veteran's active duty service.  
Additionally, the evidence does not show that arthritis 
manifested within one year of service discharge.  Therefore, the 
Board finds that the new evidence provided by the Veteran does 
not meet the above requirement and therefore cannot be considered 
material.

The Board has also considered the Veteran's lay statements in 
support of his appeal in which he asserts that his arthritis 
disability was incurred during service.  With such statements, 
the Veteran merely reiterates arguments he made prior to VA prior 
to the previous denials of his claims.  The Veteran's statements 
do not constitute new evidence.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (noting that lay testimony that is cumulative of 
previous contentions considered by the decision maker at time of 
prior final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In light of the above, the Board finds that while some of the 
evidence obtained in conjunction with the Veteran's request to 
reopen his previously disallowed claim is new, it is not 
material.  In this regard, none of the medical evidence 
associated with the record since the March 2005 RO rating 
decision demonstrates that the Veteran's claimed arthritis 
condition was incurred in or aggravated by his military service 
or manifested within one year of service discharge.  Likewise, 
the Veteran's statements regarding in-service incurrence of his 
current arthritis disability are duplicative of information 
previously considered by VA.  Since none of this newly submitted 
evidence pertains to the reasons for the prior denial nor raises 
the reasonable possibility of substantiating the Veteran's 
underlying claim, his request to reopen the previously disallowed 
claim of entitlement to service connection for arthritis is 
denied.  38 C.F.R. § 3.156(a) (2010).  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claims for service 
connection for arthritis, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
arthritis of multiple joints, including the knees, hips, hands, 
and spine is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


